149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ronald Laman SEALS, Appellant,v.Douglas MARKLEY, Appellee.
No. 97-4156.
United States Court of Appeals, Eighth Circuit.
Submitted May 26, 1998.Decided June 2, 1998.

Appeal from the United States v. District Court for the Western District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Missouri inmate Ronald Laman Seals appeals the district court's1 order granting defendant's motion for summary judgment.  After careful review of the record and the parties' briefs, we conclude that the district court correctly granted judgment in favor of defendant.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri